Citation Nr: 1815587	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1986.  He died in July 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently lies with the RO in Houston, Texas.  

In May 2017, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge, a transcript of which is of record.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the May 2017 Board hearing, the appellant withdrew her appeal of the issue of entitlement to accrued benefits.  There is no allegation of error in fact or law in that matter remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to accrued benefits by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

At her Board hearing in May 2017, prior to the issuance of a final decision, the appellant expressed her desire to withdraw her appeal of the issue of entitlement to accrued benefits.  The undersigned Veterans Law Judge confirmed that request on the record.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to accrued benefits is dismissed.


REMAND

The Veteran died in July 2004.  At the time of his death, the Veteran was service connected for right mastoidectomy and burn scars of the left upper extremity.  The death certificate lists the Veteran's immediate and only cause of death as asphyxia by hanging.  The manner of death was listed as suicide.  

The appellant contends that the Veteran committed suicide due to an acquired psychiatric disorder that had its onset during service.  Specifically, the appellant asserts that the Veteran was physically assaulted while stationed in Korea and that after the assault, his mental condition deteriorated and he attempted suicide on multiple occasions while still in service.  She further asserts that when the Veteran was stationed in Germany, he would attempt suicide on weekends and she would call the military police.  She contends that the military police would call the Veteran's first sergeant, who would put the Veteran on suicide watch in the barracks.  She asserts that the Veteran's leadership would cover up his mental health problems because he was a good electronics technician.  See May 2017 Hearing Transcript; August 2016 Notice of Disagreement.

During the May 2017 hearing, the appellant testified that the Veteran was badly beaten when he was stationed in Korea and that she was contacted by the Red Cross and told that he was hospitalized.  She testified that the Veteran's ear was severely damaged as a result of the beating.  She stated that the Veteran did not like to talk about the incident when he returned from Korea and that the incident "changed him totally."  She testified that the Veteran started drinking heavily and attempted suicide several times.  She described one incident when she and the Veteran were visiting family in Corpus Christie and the Veteran threw himself into a bonfire.  She indicated that the Veteran was treated at the emergency room at the Naval Air Station and that the Veteran told the doctors that a radiator popped open and burned him.  She also indicated that the doctors recognized that he had attempted suicide, but told him not to say anything because he could get a court martial for damaging government property.  The appellant also testified that after service, the Veteran went to work as a civil servant at the Naval Air Station in Corpus Christie.  She indicated that he was given psychiatric help through his employer.  In her March 2013 notice of disagreement, the appellant asserted that the Veteran was fired from his government position in 2003 due to his depression. 

Service personnel records show that the Veteran entered service in January 1975.  He was stationed in Korea from July 1976 to June 1977, Fort Gordon, Georgia from January 1978 to August 1978, Fort Bliss, Texas from September 1978 to November 1980, Alaska from December 1980 to August 1982, Fort Riley, Kansas from August 1982 to November 1983, and Germany from November 1983 to December 1986.  They generally reflect that the Veteran received excellent ratings on his evaluations.

Personnel records also show that the Veteran received an Article 15 in January 1978 for being AWOL.  In March 1985, he was reduced in rank and given a letter of reprimand; however, the actual letter does not appear to be in the personnel records.  Records from October 1986 show that the Veteran was medically referred to a community counseling center for alcohol abuse and command referred to the Army Drug and Alcohol program.  

An October 1976 service treatment record shows that the Veteran was seen in the emergency room of the United States Army Hospital in Seoul, Korea after being hit with a stick.  He was admitted for observation and discharged two days later.  Actual hospitalization records are not present.  A July 1983 service treatment record shows that the Veteran was seen the Naval Hospital in Corpus Christie, Texas for a follow-up regarding a burn to the left arm after being splashed with water from a radiator.  The records from the initial encounter are not present.  A lab test dated in October 1986 appears to show that the Veteran's blood was tested for alcohol; however, no accompanying clinical records are present.

During the Veteran's October 1986 separation examination, he indicated that he did not know if he had "nervous trouble of any sort."  On the accompanying examination report, the Veteran's psychiatric status was not evaluated.  

Other than a VA examination conducted in association with the Veteran's 1986 claim of entitlement to service connection for residuals of surgery on the right ear drum, there are no post-service treatment records associated with the claims file.

As an initial matter, the Board notes that there may be pertinent service treatment records not associated with the claims file.  As noted above, records regarding the Veteran's hospitalization in Korea and his initial encounter for burns to his left arm are not associated with the claims file.  Similarly, although records from October 1986 suggest that the Veteran was medically referred for counseling, there are no records regarding what precipitated such a referral and there are no records of the counseling.  The Board notes that in-service hospitalization records and mental health records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.  Additionally, in light of the appellant's testimony that military police would intervene when the Veteran attempted suicide in Germany, the AOJ should attempt to obtain any military police reports or investigation records.

The Board also notes the appellant's contention that the Veteran had federal civil service after his discharge from service until he was fired for depression in 2003.  According to the appellant, the Veteran worked at the Naval Air Station in Corpus Christie, Texas, and he was given mental health treatment through that employment.  Any such civil service personnel/medical records and/or treatment records from the Naval Air Station are federal records, which VA has a duty to obtain.  See 38 C.F.R. § 3.159 (c)(2).

Similarly, the record suggests that the Veteran may have been receiving benefits from Social Security Administration (SSA) prior to his death.  See June 2008 SSA Notice of Award (awarding the appellant widow's benefits based on the Veteran's record).  In light of the appellant's testimony that the Veteran left employment due to depression, SSA records, to the extent they exist, would be relevant to this claim.  Therefore, on remand, the Veteran's complete SSA records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, as the issue of entitlement to non-service connected pension benefits hinges, in part, on whether the Veteran's death was non-service connected, this issue is inextricably intertwined with the appellant's claim of entitlement to service connection for cause of the Veteran's death.  See 38 U.S.C. § 1521 (a), (j); 38 C.F.R. § 3.3 (b); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the appellant's claim of entitlement to non-service connected pension benefits. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from the National Personnel Records Center for (1) his hospitalization at the United States Army Hospital in Seoul in October 1976; (2) his hospitalization for burns at the Naval Hospital in Corpus Christie in July 1983; and (3) any hospitalization or mental health treatment at the United States Army Hospital in Augsburg, Germany from November 1983 to November 1986.  The Board again notes that service hospitalization records and mental health records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2. Make as many requests as necessary to the appropriate entity for a search of (1) Seoul, Korea military police reports, or similar investigative reports, dated in October 1976 concerning an assault on the Veteran and (2) Augsburg, Germany military police reports, or similar investigative reports, dated between November 1983 and November 1986, concerning incidents regarding the Veteran attempting suicide.  All records received and any responses to the request for records should be associated with the claims file.

3. After seeking any necessary information or clarification from the appellant, contact the United States Office of Personnel Management, the Naval Air Station in Corpus Christie, Texas, and/or any other appropriate entity and request all records related to mental health treatment.  All records requests and responses received must be documented in the record and all pertinent follow up should be undertaken.  If the search for these records is negative, that should be documented in the claims file.

4. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file.

5. After undertaking any other development deemed necessary, to possibly include obtaining a medical opinion, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, supply the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


